Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 11-17, 19-22, 24 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US PGPUB 2017/0353865.) 

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Regarding claim 1, Li et al disclose a method for wireless communication at a user equipment (UE), comprising:
establishing a connection with a base station using a shared radio frequency
spectrum band (see Fig. 3, 4, 7 & 11, para: 0047 & 0049, RAT/base station utilizing shared spectrum resource);
receiving, from the base station, configuration information for a silencing
signal to be transmitted by the UE (see Fig.  4, 7 & 11, receiving from RAT/base station silencing signal w/r additional configuration data, see para: 0036-0038, 0042-0045);
receiving, from the base station, a first portion of a downlink communication
via the shared radio frequency spectrum band (see Fig. 4, 7 & 11, 0037, 0045, 0062, 0063, 0064, first TTI/first portion of DL); and
transmitting, subsequent to the receiving the first portion of the downlink communication, a first instance of the silencing signal via the shared radio frequency spectrum band based at least in part on the configuration information (see para: 0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065, 0126, 0133, 0137,  following receiving a first TTI, a first silencing signal (first instance) via shared spectrum.) 

Regarding claim 2, Li et al further disclose teach receiving, from the base station subsequent to the transmitting the first instance of the silencing signal, a second portion of the downlink communication via the shared radio frequency spectrum band 


(see para: 0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065, 0126, 0133, 0137,  following receiving a first TTI, a first silencing signal (first instance) via shared spectrum); and
transmitting, subsequent to the receiving the second portion of the downlink
communication, a second instance of the silencing signal via the shared radio frequency
spectrum band based at least in part on the configuration information (see para: 0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0079, 0114, 0193, following receiving a second TTI, a second silencing signal (second instance) via shared spectrum.)

Regarding claim 3, Li et al disclose identifying a presence of a neighboring node on the shared radio frequency spectrum band (see para: 0008-0010, 0037, 0069, presence of another device determined w/r shared band); and
transmitting, to the base station, an indication of the neighboring node (see para: 0047, indication of additional nearby device via indicator),
wherein the configuration information for the silencing signal is received responsive to the indication of the neighboring node (see para: 008, 0047, 0096, 0103, silencing signal w/r to indication of nearby (neighbor) device.)

Regarding claim 4, Li el al further disclose wherein the identifying the presence of the neighboring node (see para: 0104, neighboring device determined) comprises:

sensing energy from the neighboring node that is above an interference
threshold of the UE (see Fig. 4 & 7, para: 0096-0100, 0120, 0130, QoS threshold (sensor headroom)/sensor power exceeded.)

Regarding claim 6, Li el al further disclose transmitting an indication of the silencing signal to the neighboring node for use in a listen before talk (LBT) procedure at the neighboring node (see para: 0124, 0125, communicating a silencing signal to nearby device w/r for use in LBT procedure.)

Regarding claim 7, Li el al further disclose wherein the configuration information is provided separately for each of two or more beams used for communications between the UE and the base station (see Fig. 4, beams utilized between UE and base station.)

Regarding claim 8, Li el al further disclose wherein the configuration information corresponds to a first beam that is associated with a synchronization signal block (SSB) transmitted by the base station (see para: 0047, beam associated with synch signal (SS/BCH).)

Regarding claim 11, Li el al further disclose wherein the configuration information includes an indication of wireless resources for transmission of the silencing 


signal (see para: 0009, 0010, 0215, resources utilized for communication associated with silencing signal.)

Regarding claim 12, Li et al further disclose wherein the indication of wireless resources includes one or more of a starting slot of the silencing signal, a starting symbol of the silencing signal (see para: 0126, 0137, 0146, 0152, 0153, 0215),                      a periodicity for transmitting instances of the silencing signal (see para: 0125, 0127, 0175, 0214), an end symbol of the silencing signal, or any combinations thereof.

Regarding claim 13, Li el al further disclose wherein the configuration information is received in radio resource control (RRC) signaling, in a medium access control (MAC) control element, in a downlink control information communication from the base station, or any combinations thereof (see Fig. 3, para: 0049, RRC signaling and MAC control element associated with directional communication.)

Regarding claim 14, Li el al disclose A method for wireless communication at a base station, comprising
establishing a connection with a user equipment (UE) using a shared radio
frequency spectrum band (see Fig. 3, para: 0047-0049, connection with UE established w/r to shared spectrum);
transmitting, to the UE, configuration information for a silencing signal to be


transmitted by the UE (see para: 0002, 0008-0010 & 0190, configured information associated with silencing signal);
transmitting a first portion of a downlink communication to the UE (see para: 0161, 0209 & 0225, first TTI/first portion w/r to downlink communication to the UE);  and
transmitting, subsequent to a gap following the first portion that is provided
for an instance of the silencing signal (see abstract, para: 0009, 0010, 0140, 0141 & 0162, gap w/r first/second silencing signal (instance of silencing signal), a second portion of the downlink communication to the UE (see para: 0063, 0068, 0079, 0209, 0225, second TTI w/r downlink.)

Regarding claim 15, Li et al further disclose wherein the downlink communication includes multiple gaps provided for associated multiple instances of the silencing signal (see many gaps/intervals (TTIs) associated with first/second silencing signal (see abstract, para: 0009, 0010, 0140, 0141 & 0162, gap w/r first/second silencing signal (instance of silencing signal).)

Regarding claim 16, Li el al further disclose comprising:
receiving, from the UE, an indication of a presence of a neighboring node on
the shared radio frequency spectrum band (see para: 0008-0010, 0037, 0069, presence of another device determined w/r shared band), wherein the configuration information for the silencing signal is transmitted responsive to the indication of the neighboring node (see para: 008, 0047, 0096, 0103, silencing signal w/r to indication of nearby (neighbor) device.)

Regarding claim 17, Li el al further disclose comprising:
configuring the UE with an interference threshold, and wherein the indication
of the presence of the neighboring node indicates that a signal strength of the neighboring node at the UE is above the interference threshold (see para: 00123, 0125,  0130, signal strength exceeds threshold.)

Regarding claim 19, Li el al further disclose transmitting an indication of the silencing signal to the neighboring node for use in a listen before talk (LBT) procedure at the neighboring node (see para: 0124, 0125, communicating a silencing signal to nearby device w/r for use in LBT procedure.)

Regarding claim 20, Li el al further disclose wherein the configuration information is provided separately for each of two or more beams used for communications between the UE and the base station (see Fig. 4, beams utilized between UE and base station.)

Regarding claim 21, Li el al further disclose wherein the configuration information corresponds to a first beam that is associated with a synchronization signal block (SSB) transmitted by the base station (see para: 0047, beam associated with synch signal (SS/BCH).)

Regarding claim 24, Li el al further disclose wherein the configuration information includes an indication of wireless resources for transmission of the silencing signal (see para: 0009, 0010, 0215, resources utilized for communication associated with silencing signal.)

Regarding claim 25, The method of claim 24, wherein the indication of wireless resources includes one or more of a starting slot of the silencing signal, a starting symbol of the silencing signal (see para: 0126, 0137, 0146, 0152, 0153, 0215),                      a periodicity for transmitting instances of the silencing signal, an end symbol of the silencing signal (see para: 0125, 0127, 0175, 0214), or any combinations thereof.

Regarding claim 30, Li et al disclose an apparatus for wireless communication at a user equipment (UE), comprising:
a processor (see Fig. 3 & 15-20, processor),
memory coupled with the processor (see Fig. 3 & 15-20, para: 0034, memory coupled with processor); and
instructions stored in the memory and executable by the processor to cause the
apparatus to (see para: 0035, instruction, memory and executable code in form of instructions):
establish a connection with a base station using a shared radio
frequency spectrum band (see Fig. 3, 4, 7 & 11, para: 0047 & 0049, RAT/base station utilizing shared spectrum resource);
receive, from the base station, configuration information for a silencing
signal to be transmitted by the UE (see Fig.  4, 7 & 11, receiving from RAT/base station silencing signal w/r additional configuration data, see para: 0036-0038, 0042-0045);
 	receive, from the base station, a first portion of a downlink
communication via the shared radio frequency spectrum band (see Fig.  4, 7 & 11, receiving from RAT/base station silencing signal w/r additional configuration data, see para: 0036-0038, 0042-0045); and
transmit, subsequent to the receiving the first portion of the downlink
communication, a first instance of the silencing signal via the shared radio frequency
spectrum band based at least in part on the configuration information (see para: 0002, 0037 & 0047, sharing resources w/r configuration data, see para: 0063, 0065, 0126, 0133, 0137,  following receiving a first TTI, a first silencing signal (first instance) via shared spectrum.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 22 and  are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB 20170353865) in view of in view of  Ren et al (USPGPUB 2019/0052502.)

Regarding claim 9 and 22, although Li et al fail to teach determining to transmit the silencing signal when the downlink communication use a beam that is quasi co-located (QCL) with the first beam, analogous art, Ren et al disclose determining to 

transmit the silencing signal when the downlink communication use a beam that is quasi co-located (QCL) with the first beam (see para: 0038, 0042, 0043, 0044, 0174, base station/downlink communication silencing signal w/r beam utilizing QCL.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement determining to transmit the silencing signal when the downlink communication use a beam that is quasi co-located (QCL) with the first beam, as taught by Ren et al with the teachings of Li et al for the purpose of further managing interference through silencing signals as associated with shared RF resources.

   Claims 5, 10, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB 20170353865) in view of Zheng et al (USPGPUB 2011/0194538.)

Regarding claim 5 and 18, although Li et al fail to teach wherein the configuration information indicates that transmissions of the silencing signal are activated for the downlink communication from the base station, in analogous art, Zhang et al disclose wherein the configuration information indicates that transmissions of the silencing signal are activated for the downlink communication from the base station (see Fig. 4, 0041, 0061, activation of silence signal communication.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the configuration information indicates that transmissions of the silencing signal are activated for the downlink communication from the base station as taught by Zhang et al with the of Li et al for the purpose of further managing interference through silencing signals as associated with shared RF resources.

Regarding claim 10 and 23, although Li el al fail to teach wherein the configuration information includes an indication to activate transmission of the silencing signal, and wherein a subsequent reception of configuration information from the base station indicates to deactivate transmission of the silencing signal, in analogous art, Zhang et al disclose wherein the configuration information includes an indication to activate transmission of the silencing signal (see Fig. 4, 0041, 0061, activation of silence signal communication), and wherein a subsequent reception of configuration information from the base station indicates to deactivate transmission of the silencing signal (see Fig. 4, 0041, 0061, activation of silence signal communication, and base station communicates the end of silencing signal transmission.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement wherein the configuration information includes an indication to activate transmission of the silencing signal, and wherein a subsequent reception of configuration information from the base station indicates to deactivate transmission of the silencing signal as taught by Zhang et al disclose with the teachings of Li et al for the purpose of further managing interference through silencing signals as associated with shared RF resources.


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US PGPUB 20170353865) in view of Zheng et al (USPGPUB 2011/0194538.)

Regarding claim 26, Li et al disclose a method for wireless communication at a first wireless node, comprising:
setting a wait time associated with a listen before talk procedure based at least
and performing the listen before talk procedure based on the wait time to
determine availability of the shared radio frequency spectrum band for a transmission of the first wireless node (see para: 0037, 0047, 0069, LBT procedure w/r to setting a duration time (wait time) for access to shared resources (channels/spectrum).)                                  
Although Li et al fail to teach an indication that a silencing signal is enabled, in analogous art Zhang et al disclose an indication for enabling/awake a silencing signal for communications of the second wireless node using a shared radio frequency spectrum band (see Fig. 4, 0041, 0061, activation/awake of silence signal communication indication.)         
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement an indication that a silencing signal is enabled/awake as taught by Zhang et al disclose with the teachings of Li et al for the purpose of further managing interference through silencing signals as associated with shared RF resources.

                 

Regarding claim 27 and 29, although Li et al fail to teach wherein the indication that the silencing signal is enabled is received in a transmission from a neighboring base station and from the UE, in analogous art, Zhang et al disclose teach wherein the indication that the silencing signal is enabled is received in a transmission from a neighboring base station and from the UE (see Fig. 4, 0041, 0061, activation of silence signal communication associated with eNB and UE.)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to implement an indication that a silencing signal is enabled/awake w/r to eNB and UE as taught by Zhang et al disclose with the teachings of Li et al for the purpose of further managing interference through silencing signals as associated with shared RF resources.

Regarding claim 28, Li et al further disclose wherein the transmission from the
neighboring base station is a physical broadcast channel (PBCH) (see para: 0047, beam associated with synch signal (SS/BCH)) or a remaining minimum system information (RMSJ) transmission that indicates a periodicity of the silencing signal, and wherein the wait time is determined based on the periodicity of the silencing signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
June 11, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 22, 2022